UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7243



LIONELL ELIJAH WILLIAMS,

                                              Plaintiff - Appellant,

          versus


NEWSWEEK, INCORPORATED; NATHAN MCCALL,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert G. Doumar, Senior District
Judge. (CA-98-1130)


Submitted:   December 16, 1999           Decided:   December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Lionell Elijah Williams, Appellant Pro Se. Kevin Taylor Baine,
Sherry A. Ingram, WILLIAMS & CONNOLLY, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lionell Elijah Williams appeals the district court’s order

dismissing his civil diversity action for failure to state a claim

upon which relief can be granted and denying his motion for default

judgment against Defendant Nathan McCall.      Williams filed this

action against Newsweek, Inc., and McCall alleging that they used

his picture in a Newsweek article without Williams’ consent and in

violation of Va. Code Ann. § 8.01-40 (Michie 1992).     We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Williams v. Newsweek, Inc., No. CA-98-1130

(Aug. 31, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is signed and date
stamped on August 27, 1999, the district court’s records show that
it was entered on the docket sheet on August 31, 1999. Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2